United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3529
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Anthony M. Quinones,                   *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 7, 2006
                                Filed: February 9, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Anthony M. Quinones (Quinones) pled guilty to conspiring to distribute 50
grams or more of methamphetamine, in violation of 21 U.S.C. § 846. The district
court1 sentenced him to 180 months in prison and 5 years of supervised release. On
appeal, Quinones’s counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      Quinones’s plea agreement contains a valid appeal waiver. See United States
v. Andis, 333 F.3d 886, 889-90 (8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003).
Having reviewed the record independently pursuant to Penson v. Ohio, 488 U.S. 75
(1988), for any nonfrivolous issues not covered by the appeal waiver, we enforce the
waiver, dismiss this appeal, and grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-